Exhibit 10.1

Form of Stock Option Agreement

[AVANIR PHARMACEUTICALS LETTERHEAD]

     
[Date]
[Name]
[Address]
Re:
 


Grant of [Incentive][Non-statutory] Stock Option

     
 
   
 
   
Option Shares:
  Grant Date:
 
   
 
   
 
   
Price per share:
  Vesting Base Date:
 
   
 
   
 
   
 
  Fully-Vested Date:
 
   
Option control no.:
  Expiration Date:
 
   

Dear [Name]:

I am pleased to confirm that the Company has granted you an option to purchase
shares of our Class A common stock under the Avanir Pharmaceuticals 2005 Equity
Incentive Plan (the “Plan”). To accept your stock option, please sign the
enclosed copy of this letter and return it to [     ].

General terms

Your option is intended to be [an incentive][a non-statutory] option. The basic
terms of your option grant are identified in the information block at the top of
this offer letter, but other important terms and conditions are described in the
Plan. We encourage you to carefully review the Plan, a copy of which is
enclosed.

Purchase and payment

Subject to the Plan, your option vests (becomes exercisable) [insert vesting
schedule], calculated to the closest whole share, so that all shares will become
purchasable on the Fully-Vested Date shown above.

If you decide to purchase shares under this option, you will be required to
submit a completed exercise agreement on a form approved by the Company,
together with payment for the shares. You may pay for the shares (plus any
associated withholding taxes) using cash, a check, a wire transfer or any other
form of payment set forth in the Plan and permitted by the Administrator at the
time you wish to exercise. Shares available under this option must be purchased,
if at all, no later than the Expiration Date.

[Specify any other special provisions.]

We value your efforts and look forward to your continued contribution.

Sincerely,

[name]

[title]

I accept this option and agree to the terms of this offer letter and the Plan.

     
     
Optionee signature
       , 200_
Date
 
   

1

Avanir Pharmaceuticals

Avanir Pharmaceuticals 2005 Equity Incentive Plan

OPTION EXERCISE
AND
STOCK PURCHASE AGREEMENT

Instructions



  1.   Read the entire Agreement carefully. This is a legally binding agreement
between you and the Company.  

2. Items A – C: insert your name and identifying information.

3. Items D-G: identify the stock option you want to exercise.

4. Item H: identify how many shares you want to purchase.



  5.   Item I: Calculate the Option Price by multiplying the share number in
Item H by the purchase price per share in Item E.  



  6.   Item J: Confirm with the Company whether a tax withholding amount should
be entered in this space.  



  7.   Item K: Add the Option Price in Item I to the tax withholding amount, if
any, in Item J. Insert the resulting Purchase Price in Item K.  



  8.   Item L: Identify your approved method of payment for the Shares.  



  9.   Signatures: Sign the Agreement in the space provided on page 10.
Important note: If you are married, your spouse also is required to sign.  



  10.   Submit your fully completed and signed Agreement, together with payment
of the Purchase Price, to [     ].  

R

2

Avanir Pharmaceuticals
2005 Equity Incentive Plan

OPTION EXERCISE AND
STOCK PURCHASE AGREEMENT

Date:_____________

Optionholder / Purchaser

(A) Name:
(B) Employee number:
(C) Residence address:

Stock option
(D) Option Shares (total) subject to this Option:
(E) Purchase Price per Share:
(F) Grant Date:
(G) Option Control Number:

Option shares purchased under this Agreement

(H) Shares purchased:

(I) Option Price [ (E) x (H) ]:

(J) Tax withholding (if applicable):

(to be calculated by Company)

(K) Purchase Price [ (I) + (J) ]:

Payment method (select one or more)

(L) Cash or check (enclosed):

Wire transfer:

(Identify sending bank and wire transfer number)

“Cashless exercise”:

(Identify approved NASD broker-dealer and attach agreement)

Other:

(Attach Company approval for other form of payment)

3

1. Exercise of Option.

1.1. I am exercising my right to purchase the number of shares of Class A common
stock of Avanir Pharmaceuticals indicated on Line (H) by exercising the option
identified on Lines (D) through (G). The per share purchase price of the option
is indicated on Line (E) and the aggregate purchase price of the shares I am
purchasing is indicated on Line (I). I acknowledge that I may be responsible for
tax withholding on the shares, in which case the aggregate purchase price would
be as indicated on Line (K) (which the Company will complete). The shares that I
am purchasing by exercising my option are referred to in this agreement as the
“Shares”. The total purchase price of the shares is referred to in this
agreement as the “Purchase Price”. I acknowledge that the option I am exercising
was issued under and is subject to the rules of the 2005 Equity Incentive Plan
of Avanir Pharmaceuticals (the “Plan”).

1.2. With this signed agreement, I have submitted either (a) cash or a check for
the amount of the Purchase Price or (b) irrevocable wire transfer instructions
for the Purchase Price, or (c) a certificate or certificates (or designation of
such certificates if permitted by the Plan) representing shares of Avanir
Pharmaceuticals Class A common stock that I have owned for at least six months
if the shares were acquired by me through exercise of an option, and that have a
fair market value (as determined in accordance with the Plan) as of this date
equal to the Purchase Price. I recognize that other forms of payment may be
permitted by the written approval of the Administrator.

2. Representations

2.1. Taxes. The Company has made no warranties or representations to me with
respect to the income tax consequences of the transactions contemplated by this
Agreement and I am not relying on the Company or its representatives for an
assessment of such tax consequences. I have had adequate opportunity to consult
with my personal tax advisor prior to submitting this Agreement to the Company.

2.2. Repurchase. If the Shares are subject to a right of repurchase in favor of
the Company at their original purchase price when I cease to provide services
for the Company, or if I could be subject to suit under Section 16(b) of the
Securities Exchange Act of 1934 with respect to the purchase of the Shares, I
will execute and deliver to the Company a copy of the Acknowledgment and
Statement of Decision Regarding Election Pursuant to Section 83(b) of the
Internal Revenue Code (the “Acknowledgment”) attached as Exhibit A. I
acknowledge that I am primarily responsible for filing any Section 83(b)
elections although the Company will, as an accommodation to me and without
assuming any liability, file a duplicate election if I promptly provide an
executed form with the Acknowledgement and Statement of Decision Regarding
Section 83(b). I will consult with my own tax advisor to determine if there is a
comparable election to file in the state of where I reside and whether filing a
federal or state Section 83(b) election is desirable under my circumstances.

2.3. Disqualifying Dispositions of Incentive Stock Option Stock. I acknowledge
that if the Stock acquired by exercise of an Incentive Stock Option (as defined
in Section 2.1 of the Plan) is disposed of within two years after the Grant Date
(as defined in the Option Grant) or within one year after such exercise,
immediately prior to the disposition I will promptly notify the Company in
writing of the date and terms of the disposition and will provide such other
information regarding the disposition as the Company may reasonably require.

3. Miscellaneous Provisions.

3.1. Successors and Assigns. Subject to the limitations set forth in this
Agreement, the benefits and obligations of this Agreement will be binding on the
executors, administrators, heirs, legal representatives, successors, and assigns
of the parties.

3.2. Costs. I will repay the Company for all costs and damages, including
incidental and consequential damages and attorney’s fees, resulting from any
transfer of the Shares which is not in compliance with the provisions of this
Agreement.

3.3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California excluding those laws that
direct the application of the laws of another jurisdiction.

3.4. Notices. All notices and other communications under this Agreement shall be
in writing. Unless and until I am notified in writing to the contrary, all
notices, communications, and documents directed to the Company and related to
the Agreement, if not delivered by hand, shall be mailed, addressed to:

Avanir Pharmaceuticals
Attention: [Insert name]

at the Company’s principal office location.

3.5. Communications. Unless and until I notify the Company in writing to the
contrary, all notices, communications, and documents intended for me and related
to this Agreement, if not delivered by hand, shall be mailed to my last known
address as shown on the Company’s books. Notices and communications shall be
mailed by first class mail, postage prepaid; documents shall be mailed by
registered mail, return receipt requested, postage prepaid. All mailings and
deliveries related to this Agreement shall be deemed received when actually
received, if by hand delivery, and three business days after mailing, if by
mail.

3.6. Arbitration. All disputes arising out of this Agreement will be finally
settled by arbitration in accordance with the then existing rules of the
American Arbitration Association. The arbitration will be conducted in the
county of San Diego, California. Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction over it; provided
that nothing in this Agreement shall prevent a party from applying to a court of
competent jurisdiction to obtain temporary relief pending resolution of the
dispute through arbitration. The parties agree that service of any notices in
the course of such arbitration at their respective addresses as provided for in
this agreement shall be valid and sufficient.

3.7. This is not an employment contract. This Agreement is not to be interpreted
as a guarantee or contract of continuing employment.

AVANIR PHARMACEUTICALS

By:      

Title:      

I hereby agree to be bound by all of the terms and conditions of this Agreement
and the Plan.

     

Purchaser’s signature

     

Printed name

The purchaser’s spouse indicates by the execution of this Agreement his or her
consent to be bound by the terms herein as to his or her interests, whether as
community property or otherwise, if any, in the Shares hereby purchased.

     

Purchaser’s Spouse

4